DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 09/27/2022.
Claims 1 and 3 have been amended. Therefore, claims 1-3 are currently pending in this application.
Response to Amendment
4.	The amendment to claim 1 is sufficient to overcome the rejection set forth in the previous office-action under section §112(a). Accordingly, the Office withdraws the above rejection.   
Claim Rejections - 35 USC § 101
5.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-3 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: 
a sentence, which is a combination of one or more of sentence elements including a unit interrogative, an interrogative verb, a subject, a unit verb, and an object and includes an interrogative sentence, a negative sentence, or a declarative sentence, using one or more indicators each corresponding to one of the combined sentence elements; a specific indicator among the one or more indicators; an incomplete example sentence, which includes English  expressions corresponding to sentence elements each corresponding to one of the one or more indicators, and includes a blank in place of a sentence element corresponding to the specific indicator selected by the user together with the one or more indicators; an example list for an English expression insertable to the blank together with the incomplete sentence; a specific English expression in the example list; and a combined sentence, which is obtained by filling the blank with received specific English expression, wherein it is determined whether the combined sentence is grammatically correct, the combined sentence is shown in a first color when it is determined that the combined sentence is grammatically correct, and the combined sentence is shown in a second color when it is determined that the combined sentence is grammatically incorrect, wherein the indicators are displayed together with marks representing what kinds of sentence elements correspond to the indicators, when a quantity and positions of the combined sentence elements vary according to whether a type of the sentence is an interrogative sentence, a negative sentence, or a declarative sentence, a quantity and positions of the one or more indicators corresponding to each of the combined sentence elements vary, an English expression of the incomplete example sentence corresponding to the unit interrogative among the sentence elements includes at least one of "when," "where," "what," "how," "why," and "who with," an English expression of the incomplete example sentence corresponding to the interrogative verb among the sentence elements includes any one of "do," "does," "did," "will," "can," "am," "are," "is," "was," "were," "should," "have," "has," "had" and "auxiliary verb," and an English expression of the incomplete example sentence corresponding to the unit verb among the sentence elements includes a present tense of a verb, a past tense of the verb, and a past particle of the verb and also includes a combination of the present tense of the verb and one of "will," "have to," "can," "want to," "do not," an auxiliary verb, a negative qualifier, a verb-qualifying word, and a verb-qualifying phrase.
— 	Considering claim 2, the following claimed limitations recite an abstract idea: 
the negative sentence or the declarative sentence provides learning only using the unit verb among the sentence elements and the indicator corresponding to the unit verb.
— 	Considering claim 3, the following claimed limitations recite an abstract idea: 
a specific verb the user wants to learn, the incomplete example sentence comprises all unit verbs of the specific verb together with an indicator of the unit verb, and the unit verb is a word which is locatable at a verb position in the sentence and includes not only a present tense, a past tense, and a past particle of the specific verb but also a combination of the present tense of the verb and any one of an auxiliary verb, a negative qualifier, a verb qualifier, and a verb-qualifying phrase.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, and/or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior; such as teaching, wherein one or more English exercises, such as a sentence and/or sentence elements, etc., are presented to a user for learning English. 
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional element(s)—such as a computing device, which performs the recited functions with respect to: outputting a sentence; receiving a selection; outputting an example sentence; outputting an example list; outputting a Korean interpretation; displaying one or more markings and/or indicators, etc.  
However, the claimed additional element(s) fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The observations above confirm that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. storing data into a memory; displaying/presenting data—such as a sentence—to a user(s); receiving one or more inputs/responses from the user(s); analyzing the received input(s)/response(s); generating one or more results, etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting, according to the original disclosure, that the current claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure describes a commercially available conventional computing device (e.g. a smartphone, a computer), which executes software that provides English language lessons to the user (see page 5, lines 11-19).   
In addition, the practice of utilizing the conventional computer technology (and/or the conventional Internet technology) to facilitate teaching/learning, etc., is directed to a well-understood, routine or conventional activity in the art (e.g. see US 2006/0183090; US 2006/0111902; US 2003/0074188, etc.).
Furthermore, the disclosure admits that the current invention can be applied to textbooks and handouts (e.g. see page 6, lines 1-2). 
The observations above confirm that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the dependent claims (i.e. claims 2 and 3). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer function utilized to facilitate the abstract idea. Accordingly, none of the claims implements an element—or a combination of elements—directed to an “inventive concept”. 

►	Applicant’s arguments directed to section §101 have been fully considered (the arguments filed on 09/27/2022).The arguments are not persuasive. Applicant argues, 
Applicant respectfully submits that features of claims 1-11 are directed to patent eligible subject matter in view of the new 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG") and Examples issued by the USPTO on January 7, 2019 . . . 
In the instant case, the Examiner asserts that the features recited in claims 1-3 are certain methods of organizing human activity or mental processes. However, claim 1 recites features which are not certain methods of organizing human activity or mental processes, such as "displaying a sentence, which is a combination of one or more of sentence elements including a unit interrogative, an interrogative verb, a subject, a unit verb . . . the combined sentence is grammatically incorrect.” 
Similar to the claims in Subject Matter Eligibility Examples 37 and 39, the above steps are not practically performed in the human mind because they require action by a processor and a display which cannot be practically applied in the mind. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions  between people. Thus, the claims are eligible because they does not recite a judicial exception. 
Further, even if the claims are considered to fall within one of the groups of the "judicial exception," under Step 2A of the patent eligibility analysis, the claims integrated the alleged judicial exception into the practical application in that the claims are directed to overcoming a specific problem in existing English education application executed by a computing device such as a smartphone. In the claimed invention, one or more indicators which respectively correspond to the sentence elements are displayed, and thus a learner may rapidly adapt himself or herself to a sentence structure by visually checking such an arrangement of sentence element indicators according to a sentence form (see paragraph 60 of the specification). 
Accordingly, claims 1-11 should be deemed patent eligible (i.e., § 101 compliant) because the claims include additional elements that integrate any alleged abstract idea into a practical application of improved language education software.
Furthermore, under Step 2B of the patent eligibility analysis, the claims recite specific limitations that amount to significantly more than the alleged abstract idea because they include limitations that are in no way routine or conventional, as provided by the 2019 PEG based on Berkheimer. In the instant case, the claimed features qualify as "significantly more" at least because the claims provide at least a non-routine and/or non-conventional technological solution to a technological problem that had not been solved in computer-related technology (i.e., control method of autonomous vehicle) as evidenced by the non-obviousness of the claimed features, which is acknowledged by the Office Action (see page 9) . . . 

	However, the Office respectfully disagrees with the above arguments at least for the following reasons: 
	Firstly, Applicant does not appear to present a reason and/or evidence to substantiate the assertion that “claim 1 recites features which are not certain methods of organizing human activity or mental processes” (emphasis added). Instead, Applicant is listing some of the limitations recited in claim 1. However, none of the limitations that Applicant listed, alone or in combination, negates the findings established in the current office-action. If anything, the listed limitations confirm that the claim is indeed directed to certain methods of organizing human activity, such as a teaching process where an exercise is presented to a user for learning English (e.g. an exercise that presents a sentence that involves one or more sentence elements, etc.).
Of course, claim 1 also overlaps with mental processes since a human can perform the claimed process mentally, or using a pen and paper. For instance, a teacher can present or display—using a pen and paper—an English exercise, such as a sentence that involves the combination of sentence elements currently recited. The teacher further displays, based on request from the user, (i) an incomplete example sentence that involves a blank space, (ii) an example list for an English expression insertable to the blank, etc. Of course, the teacher can also display, using a pen and paper, the combined sentence that is obtained by filling the blank, wherein the teacher uses (i) a first color—such as a blue color—to write the combined sentence when it is grammatically correct, or (ii) a second color—such as a red color—to write the combined sentence when it is grammatically incorrect.
The simple observation above demonstrates that the claimed process can indeed be performed by human mentally (and/or using a pen and paper). Of course, the observation above further demonstrates that none of the current claims is analogous to Example 37 and Example 39 that Applicant is emphasizing (Subject Matter Eligibility Examples). Although Applicant asserts that the claimed steps cannot be practically performed in the human mind, Applicant does not appear to provide a convincing rationale and/or evidence to support the above assertion. Instead, Applicant is referring to the computer elements of the claimed computing device (e.g. a processor and a display). However, as already pointed out in the analysis, the computing device (or its components) is not part of the abstract idea; rather, the computing device is an additional element. In this regard, the computing device is utilized merely as a tool to facilitate the implementation of the claimed abstract idea. Thus, it does not impose meaningful limits on practicing the abstract idea. Particularly, when each claim is considered as a whole, none of the claims implements an element—or a combination of elements—that provides an improvement over the relevant existing technology. This confirms that the claims fail to integrate the abstract idea into a practical application. 
Secondly, Applicant appears to assume that the claims overcome “specific problem in existing English education application executed by a computing device such as a smartphone”. However, Applicant does not identify a technological problem (if any) that the current claims allegedly overcome. Instead, Applicant is emphasizing the content of the English lesson/exercise being presented, “one or more indicators which respectively correspond to the sentence elements are displayed, and thus a learner may rapidly adapt himself or herself to a sentence structure by visually checking such an arrangement of sentence element indicators according to a sentence form (see paragraph 60 of the specification)”. However, such content and/or style of the lesson/exercise does not constitute (i) an improvement over the relevant exiting technology, or (ii) a solution that solves a technological problem of the existing technology. Moreover, none of the sections from the specification, including the section that Applicant cited, demonstrates an improvement over the relevant existing technology. Consequently, Applicant’s arguments are not persuasive. 
Furthermore, regarding Step 2B of the analysis, Applicant has not presented a convincing rationale and/or evidence to substantiate the assertion that “the claims recite specific limitations that amount to significantly more than the alleged abstract idea”. Instead, Applicant states, “the claims provide at least a non-routine and/or non-conventional technological solution to a technological problem that had not been solved in computer-related technology (i.e., control method of autonomous vehicle) as evidenced by the non-obviousness of the claimed features”
However, it is unclear how the current claimed method is related to a control method for autonomous vehicle. The original disclosure, which encompasses the current claims, is directed to English learning; and thus, it is not directed to a method for controlling a vehicle. Moreover, it has been pointed out above that the claimed method is utilizing a conventional computing device (e.g. a computer or a smartphone; see page 5, lines 11-19 of the specification) to provide lesson materials (English exercise) to a user. In this regard, the claimed computing device is serving to perform conventional computer functions. Accordingly, when each claim is considered as a whole, none of the current claims implements an “inventive concept”.
Applicant also appears to mix-up the eligibility analysis (section §101) with an obviousness analysis (section §103). It is worth to note that the prior art does not necessarily influence the eligibility analysis per section §101. For instance, a claim that recites a new abstract idea may overcome the prior art (i.e. the claim may not be obvious over the prior art). However, this does not necessarily mean that the claim is patent eligible per section §101. This is because a claim for a new abstract idea is still an abstract idea. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). This confirms that Applicant’s reliance on the prior art (or non-obviousness) is not persuasive. 
Thus, at least for the reasons discussed above, the Office concludes that the current claims fail to amount to “significantly more” than an abstract idea.  
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1-3 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the term, “the incomplete sentence”, in line 15 of the claim; however, there is insufficient antecedent basis for the above term. Particularly, it is unclear whether the above term is referring to an additional incomplete sentence or the “incomplete example sentence” recited in line 9 of the claim. Accordingly, claims 1-3 are ambiguous at least for the above reason.    
●	Regarding the state of the prior art, see the office-action that was mailed on 04/27/2022.


Conclusion

Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715